J-A04028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    LEONARD R. ANDRIEN AND VAUNE               :   IN THE SUPERIOR COURT OF
    LOUISE ANDRIEN                             :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    HEATHER G. GERBER                          :
                                               :   No. 966 EDA 2021
                       Appellant               :

                Appeal from the Judgment Entered May 6, 2021
    In the Court of Common Pleas of Chester County Civil Division at No(s):
                               2019-08686-RC


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY NICHOLS, J.:                              FILED MARCH 21, 2022

       Appellant Heather G. Gerber appeals from the judgment entered on May

6, 2021,1 in favor of Appellees Leonard R. Andrien and Vaune Louise Andrien

on all claims set forth in their complaint to quiet title and/or for ejectment and

trespass, and against Appellant on her counterclaim for adverse possession

pursuant to 42 Pa.C.S. § 5530. We affirm.



____________________________________________


1 Appellant purports to appeal from the April 23, 2021 order denying her post-
trial motion instead of from the judgment entered on May 6, 2021.
“Ordinarily, an appeal properly lies from the entry of judgment subsequent to
the trial court’s disposition of any post-trial motions, not from an order
denying a post-trial motion.” Nitardy v. Chabot, 195 A.3d 941, 944 n.1 (Pa.
Super. 2018) (citation omitted). Here, the trial court entered judgment on
May 6, 2021, prior to Appellant’s filing of her notice of appeal on May 7, 2021.
Therefore, we have jurisdiction to address the appeal on the merits. Id. We
have corrected the appeal paragraph to reflect that this is an appeal from the
entry of judgment of May 6, 2021.
J-A04028-22



      Appellant and Appellees are owners of adjoining parcels of land engaged

in a property dispute over the boundary lines between 1239 Greenhill Road

and 1241 Greenhill Road, Westchester, Pennsylvania. See, e.g., N.T. Trial,

11/9/20, at 7-9. The trial court set forth the background of this matter as

follows:

      Generally, the property that [Appellant] claims by adverse
      possession is set forth in the red thatched lines on Exhibit D-4, as
      those lines were placed by counsel for [Appellant]. [Appellant]
      contends that [Appellee’s] father, James Andrien, verbally
      described the property lines of [Appellant’s] parcel as generally
      set forth in the red thatched area. [Appellant’s] testimony was
      also generally supported by testimony of her father, George
      Gerber, and that of her friend, Susan Horner, that [Appellant]
      periodically cut the grass in the red thatched area and
      planted/removed trees, shrubbery and flowers in the red thatched
      area as set forth in Exhibit D-4. This testimony does not present
      sufficient credible, clear and definitive proof of adverse possession
      because there was credible testimony presented by [Appellees]
      that they, and their father, maintained the same property and
      [Appellees] further disputed their father’s claimed property line
      concessions.

      [Appellant] purchased her property in 1984. At some point in the
      past, her property was land belonging to the Andrien family.
      [Appellant] and the Andrien family were very friendly and
      [Appellant] attended Andrien family gatherings since her purchase
      of the property. Additionally, [Appellant] testified that [Appellee,]
      Leonard Andrien, as well as his father, James Andrien, were very
      helpful to her since she was a single woman trying to renovate
      and maintain her property and that they provided help to her since
      they were familiar with home maintenance and repairs.
      [Appellant’s] father also asked the Andrien family to help her.
      [Appellant] testified that she and [Appellee,] Vaune Louise
      Andrien, were very friendly throughout the years. It appears from
      the credible testimony offered at trial that [Appellant] had a very
      friendly supportive relationship with [Appellees] and [Appellees’]
      parents. The record supports that between 1984 and 2003, there
      were no significant boundary disputes relating to the respective
      properties.

                                      -2-
J-A04028-22


     [Appellees] herein obtained title to the Andrien property in
     question when their father, James Andrien[,] died in 2007. The
     credible testimony of [Appellee] Leonard Andrien, who resided at
     the Andrien homestead at least since 1953, was that in 1997, on
     a portion of the Andrien property, [Appellant] constructed a trash
     enclosure. Leonard Andrien testified that he removed that new
     trash enclosure structure in 2019. The credible testimony also
     offered by both [Appellees] was that [the] red thatched area, as
     set forth in Exhibit D-4, was always maintained by [Appellees]
     from at least 1953 until [Appellant] placed stockade and post and
     rail fencing on [Appellees’] property in 2003 that prevented them
     from engaging in further maintenance. [Appellees] presented
     credible testimony that when that fencing was erected by
     [Appellant] in 2003 in conjunction with the installation of
     [Appellant’s] in-ground pool, [Appellees], and primarily Leonard
     Andrien, confronted [Appellant] about the fence encroachments
     and attempted to work out the dispute with [Appellant], to no
     avail. [Appellee,] Leonard Andrien, attempted to work out the
     fencing issues with [Appellant] as a good neighbor and as one who
     got along with [Appellant] “famously[.”] These attempts included
     sharing the costs of a surveyor, which were rejected by
     [Appellant]. [Appellees] then hired their own surveyor resulting
     in the creation of Exhibit P-17 (a smaller version of that plan was
     modified in red ink by counsel for [Appellant] and introduced as
     Exhibit D-4). In 2008, [Appellant] expanded her driveway two (2)
     feet into the Andrien property. In 2010, she increased the
     trespass to approximately ten (10) feet of pavement. See
     Exhibits P-5 and P-6. [Appellees] confronted [Appellant] about
     these trespasses. In approximately 2019, [Appellees] put up a
     private property sign [Exhibit P-6] and further removed
     [Appellant’s] pavers and border stones from the Andrien property.
     [Exhibits P-7 and P-8.]. [Appellees] engaged in formal opposition
     after receiving a letter from [Appellant’s] attorney, which
     [Appellees] considered threatening. See Exhibit P-9. [Appellees]
     filed this action in an attempt to avoid adverse possession based
     upon conflicts arising in 2003.

     Specifically, [Appellant] contends that [Appellee,] Leonard
     Andrien, during his deposition testimony taken January 14, 2020,
     stated that his boundary conflicts with [Appellant] initiated in
     2009 and therefore the requisite twenty-one . . . . year period
     necessary for adverse possession was unsatisfied since
     [Appellees] did not dispute [Appellant’s] possession from the time
     of her purchase in 1984 until 2008. However, the trial testimony


                                    -3-
J-A04028-22


      offered by [Appellees] was that expressed boundary conflicts with
      [Appellant] occurred in 2003 (with regard to the installation of an
      in-ground pool, pool house and fencing); 2008 (when [Appellant]
      paved her driveway which extended [two] feet onto the Andrien
      property); 2014 (removed [Appellant’s] 1997 installed trash
      enclosure); and 2019 (removed [Appellant’s] second trash
      enclosure on Andrien property north of [Appellant’s] parcel, as
      well as other paving/stone borders on the western portion of the
      Andrien parcel). Leonard Andrien further testified that he and his
      sister were unable to formally dispute these boundar[y] issues
      with [Appellant] until 2008 since neither had a life estate in the
      property until after their father’s death.

Trial Ct. Order, 11/24/20, at 2-3 n.2.

      With regard to the procedural history of this matter, on August 27, 2019,

Appellees filed their complaint against Appellant, raising claims of ejectment

and/or quiet title and trespass to land.      See Compl., 8/27/19, at 1-5.

Appellant filed an answer and counterclaim, seeking adverse possession of the

land. See Answer and Counterclaim, 10/15/19, at 1-6. On November 20,

2019, Appellees filed an answer in opposition to the counterclaim.          See

Answer to Counterclaim, 11/20/19, at 1-3.      Both parties filed motions for

summary judgment, which the court denied on May 28, 2020.            The court

presided over a bench trial on November 9, 2020, and on November 24, 2020,

rendered a decision in favor of Appellees. See Order, 11/24/20, at 1.

      On December 4, 2020, Appellant filed a timely motion for post-trial

relief, which read in full:

      1. [Appellant] requests this Honorable Court modify or change the
         decision entered on November 24, 2020, based upon this
         Court’s error and/or abuse in discretion in applying the
         undisputed facts presented at trial to the law regarding Adverse
         Possession.


                                     -4-
J-A04028-22


      2. [Appellant] requests this Honorable Court reconsider the
         decision entered on November 24, 2020, after review of all
         evidence entered at trial, including sworn depositions taken of
         the [Appellees] which significantly and substantially differ from
         the testimony offered by [Appellees] at trial and upon which
         [Appellant’s] counsel relied to impeach their credibility based
         upon an abuse of discretion and/or an error of law and against
         the weight of the evidence.

      3. [Appellant] preserved the issues by properly introducing the
         sworn depositions into evidence at the trial, by impeaching the
         witnesses based on prior inconsistent statements made
         therein, and by presenting the facts as necessary to a just
         determination in closing argument.

See Post-Trial Mot., 12/4/20, at 1. On December 9, 2020, Appellees filed a

response in opposition to the motion. See Response in Opposition, 12/9/20,

at 1-3. The court issued an order scheduling oral argument for January 25,

2021. See Order, 1/25/21, at 1.

      On January 4, 2021, Appellant filed a brief in support of her motion for

post-trial relief. In her brief, Appellant expanded the grounds for relief she

originally sought in her motion, listing specific findings of the trial court with

which she disagreed and citing to the record. See Brief in Support, 1/4/21,

at 1-5. Additionally, the motion listed at great length various instances of the

transcript where Appellant disagreed with the trial court’s credibility findings.

Id. at 5-11. Appellees filed their response opposing Appellant’s arguments

on January 16, 2021.      See Brief in Opposition, 1/16/21, at 1-40.         Oral

argument on the post-trial motion was rescheduled numerous times and




                                      -5-
J-A04028-22



eventually held on April 15, 2021.2 On April 23, 2021, the trial court entered

an order denying Appellant’s post-trial motion. See Order, 4/23/21, at 1.

       Appellant timely appealed and filed a court-ordered Pa.R.A.P. 1925(b)

statement of errors complained of on appeal, raising nine issues which are

nearly identical to those raised in her brief on appeal. See Concise Statement

of Errors Complained of on Appeal, 5/25/21, at 1-2. On June 11, 2021, the

trial court issued a Pa.R.A.P. 1925(a) opinion, finding that all of Appellant’s

issues were waived due to her failure to appropriately preserve them in her

motion for post-trial relief. See Trial Ct. Op., 6/11/21, at 1. The trial court

noted that although Appellant’s brief on her post-trial motion contained more

specific grounds for relief, the brief was filed well beyond the 10-day time

period provided by Pa.R.C.P. 227.1. Id. at 2.

       On appeal, Appellant raises the following issues:

       1. Whether the trial court erred as a matter of law and/or abused
          its discretion in “crediting” [Appellees’] trial testimony given
          the evidence presented and record as a whole?




____________________________________________


2  We observe that the notes of testimony from the oral argument for
Appellant’s post-trial motion were not included in the certified record in this
appeal.    Further, it is not clear whether the notes were transcribed.
Additionally, we note that the ultimate responsibility for providing the
complete record rests with the party raising the issue that requires an
appellate court access to record materials. See Pa.R.A.P. 1911(a); Pa.R.A.P.
1921; see also Commonwealth v. Williams, 715 A.2d 1101, 1106 (Pa.
1998) (addressing obligation of appellant to purchase transcript and ensure
its transmission to the appellate court).


                                           -6-
J-A04028-22


       2. Whether the trial court erred as a matter of law by finding that
          trial exhibit D-4 constituted insufficient evidence for the
          adversely claimed property?3

       3. Whether the trial court erred as a matter of law and/or abused
          its discretion in disallowing [Appellant’s] testimony, and the
          entire ensuing line of questioning therefrom, concerning the
          discussion she had with James Andrien?

       4. Whether the trial court erred as a matter of law and/or abused
          its discretion in finding that [Appellees] owned, controlled, and
          maintained the disputed property since 1984?

       5. Whether the trial court erred as a matter of law and/or abused
          its discretion in finding that [Appellees] were unable to formally
          dispute the boundary issues until 2008?

       6. Whether the trial court erred as a matter of law and/or abused
          its discretion in failing to find that [Appellees] failed to
          pursue/obtain a judgment in an action in ejectment against
          [Appellant] for the area in dispute by [Appellant] prior to the
          lapse of twenty-one years of consecutive possession, control,
          and use by [Appellant]?

       7. Whether the trial court erred as a matter of law when it failed
          to apply the doctrine of laches when it ordered [Appellant] to
          remove structures, fencing, and macadam, or other
          encroachments on [Appellees’] property?

       8. Whether the trial court erred as a matter of law and/or abused
          its discretion by failing to properly apply the facts of this case
          to Pennsylvania’s law on adverse possession?

       9. Whether the trial court erred as a matter of law and/or abused
          its discretion by failing to grant [Appellant’s] motion for post-
          trial relief?

Appellant’s Brief at 5-7 (formatting altered).

       Prior to determining the merits of Appellant’s issues, we must first

determine whether she has preserved her appellate issues. Appellant avers
____________________________________________


3Appellant’s brief notes that she is no longer raising this issue for purposes of
appeal.

                                           -7-
J-A04028-22



that she has preserved her issues in “[Appellant’s] pleadings, including her

Counterclaim; the discovery responses; the deposition of Leonard Andrien;

[Appellant’s] responses/arguments to [Appellees’] Motions in Limine and the

trial court’s Order thereon; the trial transcript, and [Appellant’s post-trial

motion.” Appellant’s Brief at 11. Appellant further argues that:

         Notably, in its response to [Appellant’s] timely appeal and concise
         statement of errors, errors, the trial court, in its 1925(a) opinion,
         assiduously avoided all of [Appellant’s] carefully documented
         arguments set forth in her brief that supported her Motion for
         Post-Trial Relief, including the contradictions of [Appellee’s] trial
         testimony versus the deposition testimony. Instead, the trial
         court opined that [Appellant’s] Concise Statement of Errors were
         not specified in [Appellant’s Motion for Post-Trial Relief and
         therefore are waived . . . . However, [Appellant’s] Motion For Post-
         Trial Relief, including her brief in support thereof, clearly and
         specifically identifies all of the reasons the trial court’s
         determination was improper and for which [Appellant’s] Concise
         Statement of Errors encompasses.

Appellant’s Brief at 13. Appellant does not address the untimely filing of her

brief.

         Pa.R.C.P. 227.1 “requires parties to file post-trial motions in order to

preserve issues for appeal,” and “[i]f an issue has not been raised in a post-

trial motion, it is waived for appeal purposes.”       Board of Supervisors of

Willistown Twp. v. Main Line Gardens, Inc., 155 A.3d 39, 44 (Pa. 2017)

(quoting Lane Enterprises, Inc. v. L.B. Foster Co., 710 A.2d 54, 54 (Pa.

1998)).

         Rule 227.1(b)(2) provides that the grounds for post-trial relief
         must be “specified in the motion,” and that any grounds not so
         specified are deemed waived unless leave is subsequently granted
         upon cause shown to specify additional grounds.        Pa.R.C.P.

                                         -8-
J-A04028-22


     227.1(b)(2). The Explanatory Comment to Rule 227.1(b)(2)
     makes clear that specification of the grounds for relief requires
     more than mere “boilerplate” language, and that the motion must
     instead provide the theories in support “so that the lower court
     will know what it is being asked to decide.” Pa.R.C.P. 227.1(b)(2)
     (Explanatory Comment--1983) (quoting Frank v. Peckich, [391
     A.2d 624, 632-33 (Pa. Super. 1978)]).

Main Line Gardens, Inc., 155 A.3d at 44; see also Kennel v. Thomas,

804 A.2d 667, 668 (Pa. Super. 2002) (per curiam) (finding the appellant’s

issues waived where they were raised in an untimely motion that the trial

court refused to address).

     This Court has further observed that:

        A boiler[ ]plate motion, either that “the evidence was
        insufficient to support the verdict,” or that “the verdict was
        against the weight of the evidence,” is not a “precise
        statement of issues and grounds relied upon.”             Such
        assignments of error not only do not “foster” but discourage
        “alert and zealous advocacy,” for anyone may make them
        without giving thought to what the issues really are.
        Commonwealth v. Holmes, [461 A.2d 1268, 1273 (Pa.
        Super. 1983) (en banc)] . . . .

        [As such,] a post-verdict motion, either that “the evidence
        was insufficient to support the verdict,” or that “the verdict
        was against the weight of the evidence,” will preserve no
        issue for appellate review unless the motion goes on to
        specify in what respect the evidence was insufficient, or
        why the verdict was against the weight of the evidence. Id.
        at 1270 (emphasis in original).

     Commonwealth v. Rivera, 238 A.3d 482, 497 (Pa. Super.
     2020). Our courts have extended this disapproval of “boilerplate”
     motions to civil cases:

        To permit the trial court to grant a new trial on the basis of
        a very general assignment of error, such as “the verdict is
        against the law” or “against the evidence,” would result in
        losing the advantages of requiring specific assignments of
        error. Furthermore, to permit the trial court to make its own

                                    -9-
J-A04028-22


          selection of reasons for granting a new trial, and then
          allocate those reasons under the rubric that the verdict was
          “against the law” or “against the evidence,” would permit
          the court to grant a new trial for a reason that counsel would
          have been prevented from raising in the motion for new trial
          because at the time the alleged error occurred, no objection
          was made.

       Cauthorn v. Owens Corning Fiberglas Corp., 840 A.2d 1028,
       1033-34 (Pa. Super. 2004).       See also Paul v. Lankenau
       Hospital, [569 A.2d 346, 349 (Pa. 1990)] (finding post-trial
       motion that contained boilerplate assertions regarding the
       sufficiency of the evidence supporting the defamation count failed
       to meet the specificity requirement of Rule 227.1).

Brown v. End Zone, Inc., 259 A.3d 473, 484 (Pa. Super. 2021).

       In the instant case, the trial court observed:

       [Appellant’s] Concise Statement of Errors contains nine (9) errors
       complained of, all of which the trial [c]ourt considers waived for
       failure to specify those issues in its motion for post-trial relief.
       [Appellant’s] post-trial motion is non-specific and generally
       challenges the [trial court’s] decision that [Appellant] did not
       establish adverse possession; that the [trial court’s] credibility
       determinations were erroneous and against the weight of the
       evidence; and that the issues were preserved by introducing
       deposition testimony into the record and by impeaching witnesses
       based upon prior inconsistent statements.[fn4] See Brindley v.
       Woodland Village Restaurant, Inc., 652 A.2d 865 (Pa. Super.
       1995). Pa.R.C.P. 227.1 (b)(2). Although [Appellant’s] brief in
       support of post-trial motion contains more specific grounds for
       relief more closely mirroring those issues raised in the concise
       statement, that brief was untimely filed outside of the required
       ten (10) day period after verdict.        Pa.R.C.P. 227.1(c)(1)4.
       Furthermore, the [c]ourt did not address the specific post-trial
       motion issues raised in [Appellant’s] brief in support of the post-
       trial motion in its Order denying the motion.

____________________________________________


4 Pa.R.A.P. 227(c)(1) applies to jury trials; Pa.R.A.P. 227(c)(2) applies to
bench trials, as in this case. However, as both subsections have 10-day
deadlines, the difference is immaterial.

                                          - 10 -
J-A04028-22


          [fn4]
              Weight of the evidence challenges concede sufficient
          evidence to sustain the verdict and should not be reviewed
          on a “cold record” especially when determinations of
          credibility are central to the verdict. See Armbruster v.
          Horowitz, 744 A.2d 285 (Pa. Super. 1999).

       It is also unclear whether [Appellant] adequately preserved any
       issues raised post-trial as presumptively acknowledged in
       paragraph number 3 of [Appellant’s] Post-Trial Motion.
       [Appellant’s] Post-Trial Motion is non-specific and as such the
       issues raised in [Appellant’s] Concise Statement of Matters
       Complained of on Appeal are waived. To the extent that those
       issues are addressed in [Appellant’s] brief in support of the Post-
       Trial Motion, those issues were untimely filed.

Trial Ct. Op., 6/11/21, at 1-2.

       Following our review of the record and the applicable case law, we agree

that Appellant’s post-trial motion was insufficient to preserve her issues for

appeal because it relied upon boiler-plate language and failed to meet the

specificity required by Pa.R.C.P. 227.1. See Brown, 259 A.3d at 484; see

also Main Line Gardens, Inc., 155 A.3d at 44.              Further, Appellant’s

argument that her brief preserves her issues with sufficient specificity is

unavailing, because she filed it on January 4, 2021, far beyond ten days after

the verdict rendered on November 24, 2020, therefore it is time barred as

untimely pursuant to Pa.R.C.P. 227.1(c)(2). See Kennel, 804 A.2d at 668.

For these reasons, we find that Appellant has waived all of her appellate

issues.5 Accordingly, we affirm the trial court’s judgment in favor of Appellees

and against Appellant.
____________________________________________


5Even if we did not find waiver, we would affirm the entry of judgment based
on the reasoning of the trial court. See Trial Ct. Op., 6/11/21, at 1-2; see
also Order, 11/24/20, at 1-3 n.2

                                          - 11 -
J-A04028-22



     Judgment affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/21/2022




                          - 12 -